Mr. Justice Lawrence delivered the opinion of the Court: This was an application for judgment for taxes. The judgment was refused in the court below, so far as related to certain bounty taxes levied under section 8 of the bounty tax law of February 2,1865, to be found in Yol. I Private Laws of 1865, page 103. The only reason given by counsel in this court why judgment should not have been rendered is, that the tax was levied only in the town of Sullivan, while it should also have been levied in the town of Saunamin, the two towns together forming one military district. This objection is not sustained by the record. That shows a tax was levied by the joint boards of both towns on the 20th of February, 1865. It is true, at a town meeting held in January, 1866, in Saunamin, it was voted not to collect the tax in that town, but we are advised of no law authorizing the collection of this tax to be thus prevented, nor does the record show whether it was actually collected in Saunamin or not. But that is immaterial. Having been properly levied, so far as appears, in both towns, it was the duty of each to proceed with the collection. If Saunamin has failed to perform its duty, parties interested can have their remedy, but its failure is no reason why the authorities of the town of Sullivan should not be permitted to collect the tax assessed in that town. The judgment is reversed and the cause remanded. Judgment reversed.